Citation Nr: 0326487	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-19 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The appellant alleges that her father is a veteran who served 
in the Regular Philippine Army from December 1941 to January 
1942.  The appellant asserts a claim on behalf of her mother 
and herself.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, the Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the individual identified as the father of the appellant 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, and the appellant has not 
submitted acceptable other evidence of service.


CONCLUSION OF LAW

The individual identified as the father of the appellant does 
not have qualifying service for VA benefits.  38 C.F.R. 
§§ 3.1, 3.8, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), contains extensive 
provisions modifying the adjudication of all pending claims.  
See VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Court has held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002).  Review of the 
record indicates the pertinent party has no basic eligibility 
for VA benefits; accordingly, there is no entitlement to 
death benefits as a matter of law.  

The Board notes, however, that there has been compliance with 
the statutory and regulatory provisions sufficient to proceed 
on the claim currently before the Board.  Unlike many 
questions subject to appellate review, a claim to establish 
qualifying service for purposes of basic eligibility by its 
very nature has an extremely narrow focus.  In or around 
April 2002, the RO requested from the appellant additional 
identifying information and details regarding service 
history.  The RO set forth the law and facts in the SOC in a 
fashion that clearly and adequately informed the appellant of 
the very limited and specific type of evidence needed to 
substantiate service and also provided the appellant with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate her claim.  The RO 
requested verification of the alleged military service from 
the NPRC and received a negative response that the individual 
also identified as the appellant's father has no service as a 
member of the Philippine Commonwealth Army including the 
recognized guerrillas in the United States Armed Forces.  
Therefore, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

A photocopy of a certificate dated the 24th of July 1947 
certifies that the President of the Unites States of America 
awarded the purported veteran in this matter a purple heart 
for military merit and wounds received in action resulting in 
his death on [redacted] January 1942.

A photocopy of a certificate signed by President Harry Truman 
states, "In grateful memory of (inserted here, the name of 
the alleged veteran in this matter) who died in the service 
of his country in the Pacific Area, [redacted] January 1942 He Stands 
in the unbroken line of patriots who have dared to die that 
freedom lives, and through it, he lives-in a way that 
humbles the undertakings of most men".

The appellant disclosed by letter in April 2002 that all 
documents pertaining to the putative veteran's service 
history were destroyed during a house fire in the 1960s.  In 
response to a request for additional identifying information, 
the appellant indicated that she did not know the veteran's 
claim file number, his service number, or his social security 
number.  She stated that the veteran entered service in 1940 
and separated from service in 1942.  The RO received her 
response in April 2002.

The RO requested information from the National Personnel 
Records Center (NPRC) in June 2002.  The request contained 
the full name of the alleged veteran, his date and place of 
birth, the date of his death, his spouse's name, and his 
dates of active service.

The RO received a response from NPRC in September 2002.  The 
endorsement from the service department reflects "subject 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces."

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The Board notes that the appellant has submitted copies of 
two documents in an attempt to have her father's military 
activities with the Regular Philippine Commonwealth Army 
acknowledged.  Copies of a certificate of a military 
decoration or award and a certificate of appreciation are 
insufficient to prove active service. Since the documents 
were unacceptable, the RO fittingly requested verification of 
service.  For purposes of establishing entitlement to VA 
benefits, the VA is bound by the findings of the service 
departments with regard to whether an individual has service 
with the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  In this case, the service department found 
no service for the individual also identified as the 
appellant's father.  

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for VA benefits.  Thus, the appellant's claim 
lacks legal entitlement under the applicable provisions.  The 
United States Court of Appeals for Veterans Claims has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board need not address the merits of entitlement to the 
claimed death benefits because as a matter of law, the 
appellant is not eligible due to lack of requisite military 
service.  


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

